Name: Commission Regulation (EC) No 3619/93 of 28 December 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 93 Official Journal of the European Communities No L 328/25 COMMISSION REGULATION (EC) No 3619/93 of 28 December 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1740/78 Q, provides that the levy thus determined, increased by the fixed component, is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ;Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1993 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof. Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (8), extended by Regulation (EEC) No 444/92 f) ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (10), as amended by Regulation (EEC) No 3714/92 (u), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 11 ( 1 ) (A) of Regulation (EEC) No 1766/92 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Commission Regulation (EEC) No 1620/93 of 25 June 1993 on the import and export system for products processed from cereals and rice (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (12) no levies shall apply on imports of products originating in the overseas countries and territories : Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ( l3), as last amended by Regulation (EEC) No 1028/93 (H), reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals (% as last amended by Regulation (EEC) No (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22 . 0 OJ No L 166, 25. 6. 1976, p . 1 . (4) OJ No L 154, 25. 6. 1993, p . 5 . 0 OJ No L 155, 26. 6. 1993, p . 29 . M OJ No L 168 , 25. 6. 1974, p . 7. 0 OJ No L 202, 26. 7. 1978, p. 8 . (8) OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 52, 27. 2. 1992, p . 7 . H OJ No L 356, 24. 12. 1991 , p . 1 . (n ) OJ No L 378, 23. 12. 1992, p. 23 . ( 12) OJ No L 263, 19. 9 . 1991 , p . 1 . H OJ No L 370, 31 . 12. 1990, p . 121 . H OJ No L 108, 1 . 5. 1993, p. 1 . No L 328/26 Official Journal of the European Communities 29 . 12. 93 Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3909/92 (2), lay down the terms on which the import levy is limited to 6 % ad valorem ; convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 O, HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 1766/92 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 {% as amended by Regulation (EC) No 3528/93 (% are used to The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 394, 31 . 12. 1992, p . 23 . (3) OJ No L 281 , 1 . 11 . 1975, p. 20 . (4) OJ No L 28 , 1 . 2. 1988, p. 1 . (4 OJ No L 387, 31 . 12 . 1992, p. 1 . ¥) Oj No L 320, 22. 12. 1993, p. 32. 0 OJ No L 108, 1 . 5 . 1993, p. 106. 29 . 12. 93 Official Journal of the European Communities No L 328/27 ANNEX to the Commission Regulation of 28 December 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonnej CN code Import levies f) ACP Third countries (other than ACP) CN code Import levies 0 ACP Third countries (other than ACP) 0714 10 10 (') 115,97 122,62 0714 10 91 1 1 9,60 (2) (6) 119,60 0714 10 99 117,79 122,62 071490 11 1 1 9,60 (2) (6) 119,60 0714 90 19 117,79 (2) 122,62 110220 10 149,24 155,28 1102 20 90 84,57 87,59 1102 30 00 107,42 110,44 110290 10 215,28 221,32 1102 90 30 167,72 173,76 1102 90 90 98,50 101,52 1103 1200 167,72 173,76 1103 13 10 149,24 155,28 1103 1390 84,57 87,59 1103 14 00 107,42 110,44 1103 19 10 206,77 212,81 1103 1930 215,28 221,32 1103 1990 98,50 101,52 1103 21 00 161,08 167,12 110329 10 206,77 212,81 1103 29 20 215,28 221,32 1103 29 30 167,72 173,76 1103 29 40 149,24 155,28 1103 29 50 107,42 110,44 1103 29 90 98,50 101,52 1104 11 10 121,99 125,01 1104 11 90 239,20 245,24 110412 10 95,04 98,06 11041290 186,36 192,40 1104 19 10 161,08 167,12 1104 1930 206,77 212,81 11041950 149,24 155,28 1104 19 91 182,41 188,45 1104 1 999 173,83 179,87 1104 21 10 191,36 194,38 1104 21 30 191,36 194,38 1104 21 50 299,00 305,04 1104 21 90 121,99 125,01 1104 22 10 10 (3) 95,04 98,06 1 1 04 22 1 0 90 (4) 1 67,72 1 70,74 1104 22 30 167,72 170,74 1104 22 50 149,09 152,11 1104 22 90 95,04 98,06 110423 10 132,66 135,68 1104 23 30 132,66 135,68 1104 23 90 84,57 87,59 1104 29 11 119,02 122,04 110429 15 152,78 155,80 1104 29 19 154,51 157,53 1104 29 31 143,18 146,20 1104 29 35 183,79 186,81 1104 29 39 154,51 157,53 1104 29 91 91,28 94,30 1104 29 95 117,17 120,19 1104 29 99 98,50 101,52 1104 30 10 67,12 73,16 1104 30 90 62,18 68,22 110620 10 11 5,97 (2) 122,62 1106 20 90 129,86 (2) 154,04 1108 11 00 196,88 217,43 1108 1200 133,49 154,04 1108 1300 133,49 1 54,04 0 1108 1400 66,74 154,04 1108 19 10 154,04 184,87 1108 1990 66,74 (2) 154,04 1109 00 00 357,96 539,30 1702 30 51 174,11 270,83 1702 30 59 133,49 199,98 1702 30 91 174,11 270,83 1702 30 99 133,49 199,98 1702 40 90 133,49 199,98 1702 90 50 133,49 199,98 1702 90 75 182,40 279,12 1702 90 79 126,85 193,34 2106 90 55 133,49 199,98 2302 10 10 40,88 46,88 2302 10 90 87,60 93,60 2302 20 10 40,88 46,88 2302 20 90 87,60 93,60 2302 30 10 40,88 (8) 46,88 2302 30 90 87,60 f) 93,60 2302 40 10 40,88 46,88 2302 40 90 87,60 93,60 2303 10 11 165,82 347,16 No L 328/28 Official Journal of the European Communities 29 . 12. 93 (') 6 % ad valorem, subject to certain conditions . 0 In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 1990. (3) Taric code : clipped oats . (4) Taric code : CN code 110422 10, other than 'clipped oats'. (5) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1 108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States. 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (*) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.